     Case 2:10-cr-00242-MHT-WC Document 313 Filed 11/23/20 Page 1 of 2



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )      CRIMINAL ACTION NOS.
       v.                            )          2:10cr242-MHT
                                     )           2:11cr69-MHT
ALCHICO DEWAYNE GRANT                )               (WO)

                                  ORDER

      It    is   ORDERED     that      defendant     Alchico     Dewayne

Grant’s motions for compassionate release (doc. nos.

300 and 301 in 2:10cr242-MHT; doc. nos. 238 and 239 in

2:11cr69-MHT) are denied.

                                 ***

      While the court shares defendant Grant’s concern

that, due to his obesity (and possibly his high blood

pressure), he would be at an elevated risk of serious

complications should he become infected with COVID-19,

it   appears     that,   since    the     serious   outbreak     earlier

this year, the Oakdale I FCI prison has implemented

measures that, at least for now, are keeping the spread

of the virus to prisoners in check.                     Currently the

Bureau of Prisons reports only one infected inmate at
      Case 2:10-cr-00242-MHT-WC Document 313 Filed 11/23/20 Page 2 of 2




the facility.          See Federal Bureau of Prisons, COVID-19

Coronavirus, https://www.bop.gov/coronavirus/ (accessed

on    November      20,    2020).        Accordingly,        and    having

considered the 18 U.S.C. § 3553(a) factors, the court

finds that “extraordinary and compelling reasons” do

not    warrant     a   sentence     reduction      at   this    time.     18

U.S.C. § 3582(c)(1)(A)(i).

      DONE, this the 23rd day of November, 2020.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
